OFFICIAL. NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711

           ©FFflCOAL BUSINESS                             o              v

           STATE ©F TEXAS '                              Q ^IPfyy s.^ ||n^       p|TNEy BOWES
           PENALTY FOR                                                                          ss
                                                         02 1R               ^
3/11/2015 PRIVATE USE                      __ _        0006557458 MAR 17 2015
PARRISH, RONALD BUCK           Tr. Ct*No. "W03^!r89¥S:-V^ApFROMZlWR42;1?686-r04
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                        Abel Acosta, Clerk

                              RONALD BUCK PARR^H^ „
                              DANIEL UNIT -TDC#118T13DjJ.^^-_
                                                                                   u   i i-


                                                              c.':'.!